ORDER
This Court, having considered the above-entitled matter, finds Louise Sherman not guilty of contempt of court on the grounds that no evidence was introduced that established service upon her of the order of September 30, 1976,
However, Louise Sherman, having been orally informed by this Court of her duty to obey the probate decree of April 22, 1976, and having been provided by this Court with a copy of the same, is hereby ordered to comply with said order within 30 days of the date of this order.
Dated this 23rd day of March, 1978.
/s/ Marie Neswood Acting Chief Justice Of The Navajo Nation
/s/ Murray Lincoln, Associate Justice
/s/ Robert Walters, Associate Justice